ﬂatten étates Qtuurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

March 21, 2002
Before
Honorable RICHARD D. CUDAHY, Circuit Judge
Honorable [LANA DIAMOND ROVNER, Circuit Judge
Honorable ANN CLAIRE WILLIAMS, Circuit Judge
No. 00—3 172

UNITED STATES OF AMERICA, ] Appeal from the United States
] District Court for the Eastern
Plaintiff~Appellee, ] District of Wisconsin
v. ]
] No. OO-CR-SO
LARRY WOODROW HARRIS, ]
] Rudolph T. Randa
Defendant-Appellant. ] Judge

ORDER

On consideration of the petitior: for rehearing with suggestion for rehearing en banc
ﬁled by petitioner-appellant on March 8, 2002, no judge in active service has requested a vote
thereon, and all of the judges on the original panel have voted to deny the petition.
Accordingly,

IT IS HEREBY ORDERED that the petition for rehearing with suggestion for
rehearing en banc be, and the same is, hereby DENIED-

On its own motion, the court amends its February 22, 2002, opinion as follows—the
second to last sentence on page ﬁve of the slip opinion will now read “[Bjut there is nothing

per se impermissible about placing the same suspect in two different identiﬁcation
procedures.”